 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada; International SoundTechnicians of the Motion Picture, Broadcast,and Amusement Industries, Local 695 andTwentieth Century-Fox Film Corporation. Case31-CB-3563April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 3, 1981, Administrative Law JudgeClifford H. Anderson issued the attached Decisionin this proceeding. Thereafter, the General Coun-sel, the Charging Party, and Respondents filed ex-ceptions and briefs in support thereof, Respondentsfiled a brief in support of the Administrative LawJudge's Decision, and the Charging Party filed areply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.Because we adopt the Administrative Law Judge's recommendedOrder, we find it unnecessary to pass upon the conditional findings andconclusions in sec. 111,B,3 and the last sentence of sec. 111,B,4 of his De-cision.Member Fanning notes that, although he dissented in two cases citedby the Administrative Law Judge, Auto Warehousers Inc., 227 NLRB 628(1976), enforcement denied 571 F.2d 860 (5th Cir. 1978); Bricklayers andStone Masons Union, Local Na. 2, Bricklayers Masons and Plasterers' Inter-national Union of America. AFL-CIO (Gunnar I Johnson a Son, Inc), 224NLRB 1021 (1976), enfd. 562 F.2d 775 (D.C.Cir 1977), his dissents wereunrelated to the proposition for which the Administrative Law Judgecites these cases.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This case was heard before me on December 1, 2, and 3,1980, in Los Angeles, California, pursuant to a complaintand notice of hearing issued by the Regional Director261 NLRB No. 86for Region 31 of the National Labor Relations Board onJuly 25, 1980, which was based upon a charge filed byTwentieth Century-Fox Film Corporation (the ChargingParty), on January 9, 1980, and amended on July 9, 1980,against International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of theUnited States and Canada (Respondent International) andInternational Sound Technicians of the Motion Picture,Broadcast, and Amusement Industries, Local 695 (Re-spondent Local 695 and, collectively with RespondentInternational, Respondents).The complaint, as amended, alleges that Respondentsby seeking the enforcement of certain provisions of acollective-bargaining agreement by means of an arbitra-tor's award, have violated Section 8(bXIXA) and (2) ofthe National Labor Relations Act (the Act) by attempt-ing to cause the Charging Party to give improper em-ployment preference to a former union official. Respond-ents deny that they have in any way violated the Act.They assert, inter alia, that the charge and complaint aretime-barred pursuant to Section 10(b) of the Act, that nopreference in the legal sense has been sought for formerofficials and that, assuming preference is found to havebeen given, that such preference is not illegal, but is alegitimate preference for Respondents' officials necessaryto insure that qualified individuals accept positions withRespondents.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence,' to exam-ine and cross-examine witnesses, to argue orally and tofile post-hearing briefs and proposed findings of fact andconclusions of law.Upon the entire record herein, including helpful post-hearing briefs filed by the General Counsel, the Charg-ing Party, and a joint brief and proposed findings of thefacts and conclusions of law from Respondents, and frommy observation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Charging Party is now, and has been at all timesmaterial herein, a California state corporation engaged atLos Angeles, California, in the production and sale ofmotion pictures. The Charging Party, in the course andconduct of its business operation, annually enjoys grossrevenues in excess of $500,000 and sells and ships goodsand services valued in excess of $50,000 directly to cus-tomers located outside the State of California.II. THE LABOR ORGANIZATIONS INVOLVEDRespondent Local 695 and Respondent International,and each of them, are and have been at all times materialherein labor organizations within the meaning of Section2(5) of the Act.See finding of facts, sec. IV,B,3, infra, for a discussion of certain re-jected evidence.590 THEATRICAL STAGE EMPLOYEES, LOCAL 695II11. THE ALLEGED UNFAIR LABOR PRACTICESA. Events1. General backgroundAt all times material, a group of employers engaged inthe motion and still picture industry (Producers) have,on a multiemployer basis, negotiated, executed, and ad-ministered a series of multiemployer collective-bargain-ing agreements with Respondent International coveringthe rates of pay, hours of employment and other termsand conditions of employment of certain employees ofthe Producers. There is no question, and I find, that themultiemployer unit is an appropriate unit for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act. One of the series of agreements describedabove was effective by its terms from February 1, 1976,through July 31, 1979 (Basic Agreement).A separate series of agreements between the Producersand Respondents has been negotiated covering rates ofpay, hours of employment, and other terms and condi-tions of employment of employees of the Producersworking in particular crafts or subdivisions of the largerunit described above. One of this series of agreements isan agreement covering employees in sound technicianjob classifications within the jurisdiction of RespondentLocal 695. The Producers and Respondents signed suchan agreement effective from February 1, 1976, throughJuly 31, 1979 (Local Agreement). On or about August 1,1979, the Producers and Respondents entered into a newagreement covering sound technician job classifications(Local Memorandum Agreement, and collectively withthe Local Agreement referred to as the Local Contractsand collectively with both the Local Agreement and theBasic Agreement as the contracts).22. Contractual languageAt all relevant times, the Local Contractors have con-tained the following provisions. Article 76 states:76. Re-employment of Former Labor Union Offi-cers--Any employee who has been employed bythe Producer for the twelve (12) consecutivemonths (and has actually received pay for two hun-dred or more days in that period) immediately priorto the date of his election or appointment to a paidfull-time job with a labor organization in the motionpicture industry shall be re-employed in his formerjob within ninety (90) days after leaving his Unionposition, on the same basis and seniority as thoughhe had never left such job with Producer. Provided,however, that such job is available at the time of re-quest for re-employment; that the job is not thenheld by an employee holding a personal servicecontract; that the employee in the opinion of theProducer is qualified and able to perform the dutiesrequired in such job, and that such employee had2See International Sound Technicians Local 695 (Twentieth CenturyFox), 234 NLRB 811 (1978), for a discussion of the relationship betweenRespondent Local 695, Respondent International and the contracts co-verning employees in the units.made application within thirty (30) days of leavinghis Union position.If such position has been abolished or the laborrequirements of the Producer have materiallychanged, then, subject to the above conditions, theProducer will give such employee preference ofemployment for any job available, within the classi-fications of the bargaining unit.Article 68 in part creates industry experience rosterswherein employees are divided into three groups by theirrelative experience in the industry, industry group onebeing more senior than industry group two, etc. An em-ployer must hire and rehire employees giving preferenceto the more senior group and must lay off in reverseorder. There is no contractual obligation to bump or re-place an employee who is in a lower industry groupwhen employees in higher groups are unemployed. TheLocal Contracts by their terms do not specifically pro-vide for individual studio seniority for sound technicianemployees. 3Article 63(f) provides:AbsencesFor the purposes of this paragraph 68, an employeewho has been employed in any of the job classifica-tions covered by this agreement, shall not be re-moved from the Industry Roster for any of the fol-lowing:(1) Absence because of illness not exceeding oneyear;(2) Absence because of military service;(3) Absence because of service (in the same lineof occupation pursued by the employees in theMotion Picture Industry for the United States Gov-ernment) on any research projects for the defense ofthe United States; provided such employees [sic]was expressly recruited by authorized governmentrepresentative or such service.(4) Employment in a paid full time job in LosAngeles County, California, by the I.A.T.S.E. or aLocal Union of the I.A.T.S.E. subject to the Pro-ducer-I.A.T.S.E. and M.P.M. Basic Agreement.(5) Employment by the Producer as a supervisorwhere the employee has had previous work and ex-perience in the Motion Picture Industry in the jobclassifications covered by this agreement.As above provided, the burden of proving theabove absences from services with Producer shallbe on the employee.Article 67 states:A regular employee's request for a leave of ab-sence, not to exceed six months, will be given con-sideration by the Producer, and Producer will notunreasonably refuse to grant such a leave of absencefor good cause, provided the employee's service cans Whether or not practice involved industrywide or individual studioseniority will be discussed infin591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe reasonably spared. All such leaves of absencewill be in writing. No such leave of absence will beextended beyond six months, except for compellingreasons.Article 71 provides:Recognizing the moral and legal responsibility tothe employees subject to this agreement who haveentered into the Armed Services, the Producer andthe Union agree that they have a joint responsibility(subject to the then-existing statutes)4in the rein-statement of such employees to the job such em-ployees held prior to their entry into the ArmedService.Producers and the Union agree that employeestemporarily holding such jobs will be displaced bysuch returning employees.3. The events concerning CoffeyMr. John L. Coffey was employed by the ChargingParty as a Y-9 sound recorder from 1965 until 1969. By1969 he was in the industry group one experience cate-gory.In 1969 Coffey ran for the office of business repre-sentative of Respondent Local 695. Coffey was electedand left the Charging Party's employ. As business repre-sentative for Respondent Local 695, Coffey was respon-sible on behalf of Respondent Local 695 for the adminis-tration of its collective-bargaining agreements, includingthe handling of grievances and arbitration. Coffey waselected to successive 3-year terms of office in 1969, 1972,and 1975.In 1977 Coffey was suspended from his position withRespondent Local 695. Coffey thereafter sought but wasdenied reemployment with the Charging Party. He fileda grievance concerning this denial of employment. Thematter went to arbitration and the arbitrator ultimatelydenied the grievance on the procedural ground that Cof-fey's application to the Charging Party for reemploy-ment had not been made consistent with contractual re-quirements of article 76. Coffey was subsequently rein-stated to his business representative position with Re-spondent Local 695.On November 25, 1977, Coffey was again suspendedfrom union membership and removed from office.' On orabout December 8, 1977, Coffey applied for reemploy-ment with the Charging Party. The Charging Party re-fused to employ him. On or about March 13, 1978, agrievance was filed seeking Coffey's reinstatement pursu-ant to article 76 of the Local Agreement. On January 30,1979, an arbitration was held before Arbitrator HowardCertain Federal laws provide for veteran re-employment. See, e.g.,Vietnam Era Veteran's Readjustment Assistance Act of 1974, 38 U.S.C. §2001, et seq, 88 Stat. 1592; cf. Fihgold v. Sullivan Drydock and RepairCorp., et at, 328 U.S. 275 (1946).J Coffey, Respondent Local 695, Respondent International, the Produc-ers and the Charging Party were all involved, to a greater or lesserdegree, in a disagreement concerning certain work and the technologicaland manning implications of that work. Coffey, without my considerationof the merits of the various disagreements, took positions with whichothers from time to time disagreed. During this period Coffey's relation-ship to the other parties as a result of these disagreements may be charac-terized as contentious, litigious, adversarial, and disputative.S. Block. Block's Opinion and Award, issued on October2, 1979, found that the Charging Party had improperlydenied Coffey the rights accorded him under article 76.The arbitrator ordered the Charging Party to reinstateCoffey and to make him whole. On October 19, 1979,and November 1, 1979, Arbitrator Block and the Charg-ing Party exchanged correspondence regarding the de-tails of complying with the arbitrator's order. TheCharging Party has refused to abide by the award todate. On January 9, 1980, the instant charge was filed.B. Analysis and Conclusions1. The timeliness issueThe threshold issue litigated by the parties and argueson brief was the question of whether or not the GeneralCounsel's complaint was barred by operation of the timelimitation set forth in Section 10(b) of the Act. Respond-ents correctly note that the signing of the collective-bar-gaining agreements, Coffey's application for reemploy-ment with the Charging Party, and subsequent actionsrelated to the filing of the grievance all occurred morethan 6 months before the filing and service of the instantcharge. The arbitrator's award, however, issued withinthe 6-month period preceding the filing of the charge.The issue thus raised by the parties is whether or not thearbitrator's award requiring the Charging Party to rein-state Coffey with backpay pursuant to the arbitrator's in-terpretation of article 76 is an action sufficient to placethe events within the reach of the charge and the com-plaint.Where a contract with an allegedly illegal clause hasbeen in existence for longer than the 6-month period pre-ceding the filing of a charge, the Board has held that aninterpretation or application of the contested contractualprovisions by means of an arbitrator's arbitral award is areaffirmation, renewal of reassertion of the contract andis an operative event which is susceptible to challengewithin 6 months of is occurance. Joint Council of Team-sters No. 42, and General Teamsters, Chauffeurs, Ware-housemen & Helpers, Local 982, International Brotherhoodof Teamsters, Chauffeurs; Warehousemen and Helpers ofAmerica (Inland Concrete Enterprises, Inc), 225 NLRB209 (1976); Bricklayers and Stonemasons Union, Local No.2 Bricklayers. Masons, and Plasterers' International Unionof America, AFL-CIO (Gunner 1. Johnson d Son, Inc.),224 NLRB 1021 (1976), enfd. 562 F.2d 775 (D.C. Cir.1977).All parties have cited to me the decisions of the Boardand the United States Court of Appeals for the Fifth Cir-cuit in Auto Warehousers Inc., 227 NLRB 628 (1976), en-forcement denied 571 F.2d 860 (5th Cir. 1978). As Re-spondents note, the court rejected the Board's positionthat a subsequent assertion of a contract right was an in-dependent attempt to enforce the collective-bargainingagreement. The General Counsel and the Charging Partyargue that the Board in Actors' Equity Association, 247NLRB 1192 (1980), did not acquiesce in the court's deci-sion reversing the Board in Auto Warehousers. It is wellestablished that an administrative law judge must followthe Board's interpretation of the Act even where the592 THEATRICAL STAGE EMPLOYEES, LOCAL 695courts of appeals disagree. Thus, even assuming thecourt of appeals' decision in Auto Warehousers would re-quire a different result were it to control this case-aquestion I do not reach-I find the Board currentlyholds that the attempted enforcement of a contract bymeans of an arbitrator's award issuing within the 10(b)period is sufficient to bring the matter to issue. I furtherfind that I am bound by that Board holding.Accordingly, for the reasons stated, I find that the ar-bitrator's award issued within the 6-month period pre-ceding the filing and service of the charge herein. Thisact is sufficient to bring the interpretation of the contractlanguage and its legality into issue before me.62. Does article 76, as applied by the arbitrator in theCoffey case, grant a preference to former unionofficials?The Board has determined in Dairylea Cooperative,Inc., 219 NLRB 656 (1975), enfd. sub nom. N.LR.B. v.Milk Drivers & Dairy Employees, Local 338, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, 531 F.2d 1162 (2d Cir. 1976), andsubsequent cases, that contracts which provide for super-seniority for union stewards violate the Act under cer-tain circumstances. The cases establish rebuttable pre-sumptions and burdens and set forth a detailed means ofanalysis to determine if such preferences may be justified.The threshold issue here is whether or not and to whatextent the contract clause herein as applied by the arbi-trator is such a preference clause. Only if it qualifies as apreference clause is it appropriate to reach Respondent'sasserted justification for the clause language.The clause in question, as applied by the arbitrator,given compliance with certain procedural requirements,entitles a former union official to claim his former em-ployment with his former employer "as though he hadnever left such job." The arbitrator also held that theright to bump or replace less senior employees is alsoconferred on former union officials by article 76. Suchan entitlement is a contract right not shared by other em-ployees. Much like the partially filled glass which is per-ceived as half empty or half full, the effects of article 76depend on the viewer's perspective. The Charging Partyand the General Counsel emphasize the advantage orpreference of the article in giving to the former union of-ficial as a matter of right something no other employeereceives. Respondents seek to characterize the article asbut a leave of absence clause. They emphasize that theformer union official gains nothing which he would nothave had if he had not left his previous unit employment.Thus they argue it may hardly be characterized as apreference.I find that the language in question does not give toformer union officials the type of preference contained inthe contractual superseniority clauses analyzed in Dairy-lea and its progeny. The superseniority discussed in thosecases is an advantage a union steward or other union of-' I also decline to defer to the arbitrator's award. The arbitrator ex-pressly refused to decide the validity under the Act of the contractuallanguage interpreted. Further, the Board does not defer to an arbitratoron such statutory issues. Max Factor & Ca, 239 NLRB 804 (1978), enfd.640 F.2d 197 (9th Cir. 1980).ficial gains over other employees by virtue of holdingthe union position. The superseniority gives the preferredemployees a specific advantage over more senior em-ployees. The Board's theory of a violation in those casesis that such a preference encourages employees to begood unionists in order to obtain a union position so thatthey will obtain the preference. Thus the good unionistgains employment advantage over his more senior col-leagues. It is hard to imagine that an employee wouldconsider the instant contractual entitlement to be re-stored to his former unit position after leaving union em-ployment a preference or advantage. I see no preference,but merely a restoration. After an employee becomes aunion official and is thereafer restored to his former posi-tion, he is not better off than if he had never left his unitposition in the first instance. Thus, under article 76, thereis no incentive for a union employee to seek to become aunion official because at the conclusion of such unionservice and upon return of his unit position, the employ-ee has but the same seniority he would have accrued ifhe had never left. 7Accordingly, finding that neither the contract nor thearbitrator's award as to Coffey provide an improper pref-erence to former union officials, I find that Respondentshave not violated the Act as alleged. Therefore, I shalldismiss the complaint in its entirety.3. A Dairylea analysis and Respondent's defensesRespondents argued first that article 76 was not a pref-erence clause and second, assuming arguendo a contraryfinding, that the preference was justified. In agreementwith Respondents, I have found article 76 does not giveformer union officials a preference which requires justifi-cation by Respondents. Accordingly, no further analysisis necessary. Reviewing authority, however, may differregarding this threshold conclusion. In order to reducethe possible need for a remand with its attendant in-creased costs and delay, I shall make conditional findingsand conclusions regarding Respondent's various affirma-tive defenses, assuming for the purpose of this sectiononly that my previous finding is error and that the Gen-eral Counsel has established a prima facie case that article76 grants a significant and cognizable preference basedon union service.Respondents contend that the fact the relevant con-tract language is long standing argues for its validity. Inmy view legal justification is independent of mere vener-' Although not dependent upon it, my dertermination that the instantcontractual provision does not rise to the level of a preference clause issupported by the Board's decision in Brown & Williamson Tobacco Corn-pony, 227 NLRB 2005 (1977). In that case the Board, reversing the Ad-ministrative Law Judge, found the maintenance and enforcement of acontractual leave of absence clause violated neither Sec. 8(aXl), (2), and(3) nor Sec. 8(bXlXA) and (2) of the Act. The contract provided thatformer unit employees could retain and accrue seniority in the unit-withattendant bumping rights-if, and only if, they paid a fee to the union. Ifthe retention and accrual of unit seniority and attendant bumping rightsmay be contractually awarded only to those individuals who pay theunion a fee without violating Sec. 8(bXIXA) and (2) of the Act, I ampresuaded that a similiar contractual entitlement to former union officialsdoes not fall within the intendments of Dairylea and its progeny. Indeed,the dissent in Brown a Williamson cited Dairylea (227 NLRB at 2008, fn.12).593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDation. The Board rejects age as a relevant factor in deter-mining contractual validity. A.P.A. Transport Corp., 239NLRB 1407, 1409, fn. 9 (1979).8Respondents also of-fered to prove that similar contract language is in wideor common usage. I rejected this evidentiary proffer be-cause, if the clause be illegal or legal, the existence ofsimilar contracts is irrelevant. If valid, the contract lan-guage will stand even if no other contract is similarlyworded. If the contract is invalid, the existence of wide-spread, if unalleged and unlitigated, contract languagedoes not require or support a different finding.9Malususus abolendus est.Respondents also argue that a preference to formerunion officials is necessary in their industry to insurecontinuity of effective union representation. The Boardhas specifically rejected such a justification where thecontractual preferences applies to former union officialsrather than on-the-job union contract administrators. Pat-tern Makers' Association of Detroit and Vicinity (MichiganPattern Manufacturers Association), 233 NLRB 430(1977), enfd. 622 F.2d 267 (6th Cir. 1980). The PatternMakers' case also specifically rejects Respondents' asser-tion that preference must be accorded to former officialsto prevent or avoid potential discrimination by employ-ers against active union agents.Based upon all of the above, were I to have that arti-cle 76 contained a preference clause within the meaningof Dairylea; supra, I would also find that Respondentshave failed to establish any justification or excuse forsuch a clause. Thus, I would find a violation of Section8(b)(1)(A) and (2) of the Act.' Consistent with this analysis, I have rejected any evidence offered byRespondents as to justification for the clause during previous contractterms. Evidence offered to justify the contract language must be applica-ble to the terms of the contracts in issue. That is, it must be supportive ofa finding that such conditions or events are contemporaneous with thecontract in question.I The Board may, in applying its industrial relations expertise to agiven case, consider broader context either through the exercise of judi-cial notice or otherwise. Record evidence is not a necessary predicate tosuch analysis and consideration.4. SummaryI have found that the issuance of the arbitrator's deci-sion within 6 months of the filing and service of thecharge in the instant case timely places the allegations ofthe complaint before me. I have considered article 76 asinterpreted and applied by the artbitrator and have foundthat it does not give improper advantage to Respondent'sformer officials. I specifically reject the General Coun-sel's argument that it is a superseniority or other improp-er clause within the meaning of the Board's Dairylea de-cision. I find therefore that Respondents have not violat-ed the Act and I shall dismiss the complaint. Were I tohave found article 76 to constitute a preference clause Iwould find it without justification and would have sus-tained the complaint allegations.CONCLUSIONS OF LAW1. The Charging Party is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondents, and each of them, are labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondents, and each of them, have not violatedthe Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER '1. The complaint is dismissed in its entirety.2. All motions inconsistent with the above are denied.'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.594